              Case 2:20-cv-01402-RSL Document 54 Filed 10/26/20 Page 1 of 1



 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8
      STEVEN KNEIZYS,
                                                              NO. C20-1402RSL
 9
                           Plaintiff,

10
                    v.                                        ORDER STRIKING OBJECTIONS
                                                              AS MOOT
11
      FEDERAL DEPOSIT INSURANCE
      CORPORATION, et al.,
12
                           Defendants.
13

14

15          This matter comes before the Court on “Plaintiff’s Objection to Defendant FDIC’s Reply
16
     Brief on their Motion to Dismiss.” Dkt. # 31. The underlying motion to dismiss (Dkt. # 25) was
17
     denied by the Honorable Gloria M. Navarro, United States District Judge of the District of
18
     Nevada, before the above-captioned matter was transferred to this district. See Dkt. # 48 at 8.
19

20   Because the motion is no longer pending, plaintiff’s objections to the assertions made in and

21   evidence provide with the FDIC’s reply memorandum are moot and will not be considered by
22   the undersigned.
23
            Dated this 26th day of October, 2020.
24

25                                             Robert S. Lasnik
                                               United States District Judge
26

27

28   ORDER STRIKING OBJECTIONS - 1
